I concur in the affirmance of the judgment appealed from, but I base my conclusion on the fact that I think that the undisputed facts disclose that it was negligence on the part of the cafe owner to serve a glass of water in which there was a piece of glass, or to serve the water in a glass that was broken to such an extent that the customer would get glass in her mouth from the top of the glass itself. I do not think that there was any implied warranty as to the condition of the glass itself, but merely as to the water not containing a foreign object or unwholesome substance. I do not think that the error in submitting the issue of both an implied warranty and negligence to the jury under the circumstances of this case had anything to do with the result reached.